Citation Nr: 0731371	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1999 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In August 2001, the veteran withdrew his request for a 
hearing before the Board. 

In August 2005, the Board remanded this matter to obtain 
records of the Social Security Administration and to afford 
the veteran a VA examination with regard to his claim of 
service connection for hepatitis C.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In June 2007, the Board received the requested medical 
opinion from the Veterans Health Administration on the claim 
of service connection for hepatitis C.  That same month, the 
Board provided a copy of the opinion to the veteran to review 
and an opportunity to respond.  He has not responded.  

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Hepatitis C was not affirmatively shown to have been present 
coincident with service, and hepatitis C, first documented 
after service, is unrelated to an injury, a disease, or an 
event of service origin.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, notice required by the VCAA did not precede the 
initial adjudication by the RO as that initial adjudication 
occurred prior to enactment of the VCAA.  In a case such as 
this, the RO has not erred by failing to provide pre-initial 
adjudication notice, but the veteran has a right to 
subsequent content complying notice and process.  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2001, October 2003, and March 2006.  The March 
2001 letter informed the veteran of the requirements of a 
successful service connection claim, that is, evidence of a 
current disability, an injury, disease, or event in service, 
and a connection between the in-service occurrence and the 
current disability.  He was told of his and VA's respective 
duties in obtaining evidence and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The October 2003 letter asked the veteran to 
submit evidence or information regarding hepatitis C risk 
behavior during service.  The March 2006 letter provided the 
veteran notice regarding assignment of disability ratings and 
effective dates, should his claims be granted.  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence.  The claim was then 
readjudicated following the content-complying notice as 
evidenced by the supplemental statement of the case in May 
2006.  As the timing error did not affect the essential 
fairness of the adjudication of the claim, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist 

The RO obtained the available service medical records and VA 
and non-VA medical records, including records from the Social 
Security Administration.  In September 1989, the medical 
records unit of the U.S Marine Corps reported that the 
available medical records were enclosed but the veteran's 
complete medical record could not be located.  



Where the veteran's service records may have been lost or 
destroyed, VA has a heightened duty to assist the veteran in 
developing his claim.  O'hare v. Derwinski 1 Vet. App. 365 
(1991).  This duty includes advising the veteran that 
alternate methods of supporting his claim would be 
considered.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

In the notice letter of April 2001, the veteran was 
specifically told that VA needed any pertinent information 
concerning his claim, for example, lay or medical statements 
showing that the claimed condition was related to some event, 
disease, or experience to which he exposed during service. 
The notice sufficiently apprised the veteran that VA would 
consider evidence other than official records in deciding his 
claim.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Hepatitis C

The veteran asserts that he contracted hepatitis C through 
sexual relations with a known intravenous drug user during 
service or from tattoos he received during service.  The 
veteran states that he dated a dance girl in Okinawa who was 
a drug user and that is how he contracted hepatitis B.  He 
further states that Hepatitis C was detected one and one half 
years after discharge from service.  

On enlistment examination, the medical history documented the 
veteran's negative response to having had any drug or 
narcotic habit.  The service medical records contain no 
complaint, finding, history, or treatment of hepatitis C or 
of sexual contact.  On separation examination, no tattoos 
were identified. 

After service, VA records document hepatitis in a December 
1988 and the veteran gave a history of intravenous drugs as a 
young man.  In January 1989, history included hepatitis B 
since 1978 and persistent alteration of liver enzymes.  
Another entry in January 1989 included the veteran's history 
of intravenous drug use at age 16.  In April 1989, the 
veteran was evaluated for abnormal liver function tests, and 
the diagnosis with chronic active hepatitis with a positive 
hepatitis B surface antigen and hepatitis B "e" antibody 
and that the pathological findings from a liver biopsy was 
consistent with previous history of intravenous drug abuse.  

VA records also show that in March 1998 history included 
hepatitis C in 1973 and intravenous drug abuse in 1967.  
Other VA records in 1998 include a history that the veteran 
used illegal drugs as a youth.  

In January 1999, the veteran indicated hepatitis C was due to 
exposure to sexual contact and intravenous drug abuse, which 
was diagnosed 15 to 20 years previously.  In August 2000, the 
veteran stated that hepatitis C was diagnosed in 1978.   

In September 1998, private medical records include a history 
of hepatitis C acquired in Vietnam.  

On VA examination in December 2005 to determine the etiology 
of hepatitis C, the examiner reported that reported that the 
veteran's service records made no reference to hepatitis C or 
to sexual contact with an intravenous drug user. 

The examiner described several tattoos that the veteran 
stated he had received in service in Korea, Australia, 
Okinawa, the Philippines, and South Carolina.  The veteran 
stated that he was first diagnosed with hepatitis C at a VA 
hospital in approximately 1980 or 1981.  

In rendering an opinion, the VA examiner stated that there 
was a good chance that the veteran either contracted 
hepatitis C through intravenous drug use prior to service or 
through tattooing during service.  He stated that it was less 
plausible that the veteran contracted hepatitis through 
unprotected heterosexual sex with an intravenous drug user 
because hepatitis C transmission by sexual contact was quite 
low, 5 to 10 percent at most.  In conclusion, the VA examiner 
stated that he would have to resort to sheer speculation to 
state that the veteran's current hepatitis C had its onset 
prior to his active service.  

In June 2007, the Board obtained an opinion from a VA 
physician specializing in liver disease.  This physician 
stated the veteran may have been exposed to the hepatitis C 
virus through intravenous drug abuse prior to service, 
unprotected sex with a known intravenous drug user, and 
multiple tattooing.  The physician stated that the highest 
risk for hepatitis C was intravenous drug use.  

The examiner concluded the initial exposure was as likely as 
not his pre-service intravenous drug use but that it was 
possible that he was re-exposed to the virus during service 
from tattooing and high risk sexual activity.  

Analysis 

The service medical records do not document hepatitis C 
during service. But as hepatitis C is a viral disease that 
may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.

The medical evidence shows that hepatitis C was first 
diagnosed in 1988, which is 10 years after the veteran's 
separation from service in 1978.  The question on appeal, 
therefore, is whether an event in service bears a causal 
relationship to the diagnosis of hepatitis C after service.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Unsterilized needles, which might be 
used in applying a tattoo and in intravenous drug use are 
recognized risk factors for hepatitis C.

The veteran attributes his hepatitis C to sexually contact 
and tattooing he got during service. 

As for sexually transmitted hepatitis C, there is no evidence 
of such an encounter and the medical evidence establishes 
that there is only 5 to 10 percent change that heterosexual 
sexual contact with an intravenous drug user results in 
infection, which is tantamount to a much less likely as not 
probability that the veteran contracted hepatitis in this 
manner, which is below the standard of at least as likely as 
not to establish service connection. 



As for the tattooing, no tattoos were reported on separation 
examination, but the veteran is competent to testify that he 
got tattoos during service.  Although an unsterilized needle 
is considered a risk factor, there is no evidence to show 
that the veteran's tattoos were made with an unsterilized 
needle.  Even if an unsterilized needle was used, there is 
also no evidence that the needle was contaminated with blood 
infected with hepatitis.  The record establishes only the 
possibility that an unsterilized needle may or may not have 
been used and it may or may not have been infected with 
hepatitis C.  Such a possibility is to speculative to 
establish a nexus between the application of the tattoo and 
hepatitis C first documented after service, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102. 

To the extent that the VA physician expressed the opinion 
that it was possible that the veteran was re-exposed to the 
virus during service from tattooing and high risk sexual 
activity, an opinion expressed in the term of possibility 
also implies that it may not be possible and it is too 
speculative to establish a nexus.   Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (The term "possibility" also implies that 
it "may not be possible" and it is too speculative to 
establish a nexus.).

As for the veteran's statements, relating hepatitis C to 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, the relationship 
between the current hepatitis C and his service.

For these reasons, there is no factual basis to relate 
hepatitis C to service, and service connection for hepatitis 
C is not established.  As for any intravenous drug use, the 
law clearly prohibits service connection for a disease, 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the hepatitis C is related to an injury, 
disease, or event of service origin, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied. 


REMAND 

Pursuant to 38 C.F.R. § 3.304(f), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The record documents a current diagnosis of post-traumatic 
stress disorder. 

The veteran has described an in-service stressor with 
sufficient detail to warrant further evidentiary development. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action. 



1. Ask the appropriate Federal custodian 
of Marine Corps records for: 

The unit history and lessons learned 
for Headquarters Company, 
Headquarters Battalion, 3rd Marine 
Division for the period of April 
1975 for documentation of: 

Whether the unit was part of 
the ground forces of RLT-4 or 
of the air element of 
Provisional Marine Air Group-39 
that participated in the 
evacuation of the American 
embassy in Saigon in April 1975 
and, if so, whether any element 
of the unit, including the G-2 
section or an element with the 
acronym "SET", was deployed 
to Saigon.  

2. If the in-service stressor is 
verified, schedule the veteran for VA 
psychiatric examination to determine 
whether he has post-traumatic stress 
disorder based upon the verified stressor 
only.  The veteran's claims file must be 
made available to the examiner for 
review. 

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


